DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 01/05/2022. Claims 1, 3-5, 9, 13-15, 17, 18, 24-26, 28, 35 and 43 are pending in the current office action. The claims 1, 3-5, 9, 13-15, 17, 18, 24-26, 28, 35 and 43 have been amended by the applicant, and the claim 2, 19 and 27 are canceled without prejudice.
Status of the Rejection
All 35 U.S.C 112(b) rejections from previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C 103 rejections from previous office action are maintained and modified in response to the amendments to the claims. New grounds of rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action. 

Claims 1, 3-5, 9, 13, 14, and 17 are rejected under 35 USC 103 as being un-patentable over Kim et al. (KR10-1012442B), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532). 
Regarding claim 1, Kim discloses an active species generator (a sterilization apparatus using active oxygen generated by atmospheric pressure plasma, see e.g. Abstract of Kim), comprising:

    PNG
    media_image1.png
    395
    959
    media_image1.png
    Greyscale


a first electrode of a conductive metal film (a copper electrode 120 with a thickness of about 35 μm, see e.g. P3/Para 7 , and Fig. 1 of Kim). 
a second electrode of a ground electrode (an electrode 110 connected to the ground voltage, see e.g. P3/Para 4,  Fig. 1 of Kim), 
a flexible dielectric layer of an insulator (an insulator 130 made of PTFE which is flexible as stated above, see e.g. P3/Para 9 of Kim) formed between the first electrode (120) and second electrode (110) (see e.g. P3/Para 8 and Fig. 1 of Kim),
wherein the first and second electrode are electrically connecting to an external power supply (140, see e.g.  Fig. 1 of Kim) to generate an atmospheric pressure plasma to generate active species (a sterilizing apparatus using an atmospheric pressure 
However, Kim does not explicitly teach a plasma resistant functional layer formed between the dielectric layer and the second electrode.
Lee discloses an active species generator (see e.g. Abstract of Lee), comprising: 

    PNG
    media_image2.png
    565
    914
    media_image2.png
    Greyscale

a functional layer 3 (see e.g. P8/Para06, Abstract of Lee) formed between a flexible material layer 1 (see e.g. Fig. 6 and P7/Para09 of Lee) and a second electrode (2b, see e.g. Fig.6 of Lee). The functional layer prevents electric shock by plasma irradiation and provides sterilization and air cleaning function as recognized by Lee (see e.g. P9/Para14 of Lee). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single dielectric layer of Kim to have included a functional layer of Lee formed between the dielectric layer and the second electrode because the functional layer prevents electric shock by plasma irradiation and provides sterilization and air cleaning function as recognized by Lee (see e.g. P9/Para14 of Lee). 
Kim in view of Lee does not explicitly disclose the functional layer is plasma resistant. Koroyasu discloses that it is known to have a plasma resistant layer (14) (the inner wall surface of the etching chamber 1 is coated with a resin layer 14 composed of a plasma-resistant polymeric material, see e.g. Fig. 2, Para0047 of Koroyasu) in a plasma process apparatus in order to prevent chemical changes of a part of the plasma apparatus (to suppress the production of contaminants from a processing chamber by plasma irradiation, see e.g. Abstract, Para 0010 of Koroyasu). Furthermore, the plasma resistant layer (14) is composed of plasma resistant polymeric material (see e.g.Para0047 of Koroyasu), anodized aluminum (see e.g. Para0017 of Koroyasu) and is also coated with silicone resin and/or carbon (see e.g. Para0042, 0047 of Koroyasu), which are same material as the instant application. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the functional layer of Kim in view of Lee by coating with plasma resistant material such that it is a plasma resistant functional layer as taught by Koroyasu because this plasma resistant layer prevents chemical changes of other parts of the apparatus from plasma radiation.

The limitation “wherein the functional layer prevents physical or chemical changes in the dielectric layer” is the intended uses of the plasma resistant functional layer. If the prior art structure is capable of performing the intended use, then it meets 
Specifically, Kim in view of Lee and Koroyasu further discloses a plasma resistant layer (14) that is composed of plasma resistant polymeric material (see e.g.Para0047 of Koroyasu), anodized aluminum (see e.g. Para0017 of Koroyasu) and is also coated with silicone resin and/or carbon (see e.g. Para0042, 0047 of Koroyasu), which are same material as the instant application. Therefore, because the materials are same, one would expect the characteristics and functions, such as preventing physical or chemical changes in the dielectric layer, would be same.

Kim in view of Lee and Koroyasu do not explicitly disclose wherein the functional layer is coated with an oxide that generates secondary electrons to reduce discharge voltage. 

    PNG
    media_image3.png
    379
    441
    media_image3.png
    Greyscale

Park discloses a plasma display panel (see e.g. Abstract of Park), wherein magnesium oxide is formed on the electron acceleration layer 141 (which functions as a Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the functional layer of Kim in view of Lee and Koroyasu to have included a secondary electron emission layer with an oxide of Park to generate more plasma discharge.
 
Regarding claim 3, Kim in view of Lee, Koroyasu and Park teaches the active species generator according to claim 1, and further teaches that the plasma resistant layer (14) composes of plasma resistant a-C:H (polymeric material, see e.g. Para0047 of Koroyasu), Al2O3 (anodized aluminum, see e.g. Para0017 of Koroyasu) and is also coated with SiOx (silicone resin) and/or a-C (carbon) (see e.g. Para0042, 0047 of Koroyasu). Therefore, the functional layer of the modified Kim with Lee, Koroyasu and Park is formed of one selected from the group consisting of Al2O3, SiOx, SiOxCyHz, a-C and a-C:H. 
Regarding claim 4, Kim in view of Lee, Koroyasu and Park teaches the active species generator according to claim 1, however the references do not explicitly disclose that wherein the second electrode is formed in a lattice or porous form. Lee further disclose that the second electrode (the grounding electrode 2b) is formed in a lattice form (a mesh type, see P6/Para01 of Lee) and various structures is possible (see P5/Para05 of Lee). By applying a mesh electrode, the discharge voltage of plasma can be lowered (see e.g. P5/Para12 of Lee), which can then increase the use stability of the active species generator (see e.g. P6/Para01 of Lee).


Regarding claim 5, Kim in view of Lee, Koroyasu and Park teaches the active species generator according to claim 1, and Kim further discloses wherein the dielectric layer is formed of polymer (polytetrafluoroethylene (PTFE), see e.g. P3/Para9 of Kim). In addition, Lee teaches that the flexible material layer 1 (see e.g. Fig. 6 of Lee) is functioning as a dielectric layer as discussed in claim 1 and it is formed of one selected from the group consisting of polymer, flexible glass, fabric and paper (see e.g. P7/Para09 of Lee).
Regarding claim 9, Kim in view of Lee, Koroyasu and Park teaches the active species generator according to claim 1, and further discloses that the functional layer further comprises a self-cleaning layer (TiO for purification function, see e.g. P8/Para10 of Lee), a light-emitting layer or a mixed layer thereof (see P8/Para08 of Lee).  Kim also discloses that PTFE is used for the dielectric layer (see e.g. P3/Para09 of Kim), which makes it super water-repellent. 
Regarding claim 13, Kim in view of Lee, Koroyasu and Park discloses the active species generator according to claim 1, and Kim further discloses wherein at least one of the first electrode and second electrode is formed of a flexible conductive material (the electrode 110 and 120 preferably use copper electrodes with a thickness of about 
Regarding claim 14, Kim in view of Lee, Koroyasu and Park teaches the active species generator according to claim 1. However the references do not explicitly disclose that wherein the second electrode is formed in a porous or fabric conductive material, or a combination thereof. Lee further disclose that the second electrode is formed of a fabric (a mesh type at P6/Para01 of Lee, and various structures is possible at P5/Para05 of Lee) conductive material (consisting of carbon complex including iron, nickel, copper at P6/Para02 of Lee). By applying a mesh electrode, the discharge voltage of plasma can be lowered (see e.g. P5/Para12 of Lee), which can then increase the use stability of the active species generator (see e.g. P6/Para01 of Lee).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the grounding electrode of Kim in view of Lee, Koroyasu and Park to have included a mesh electrode as taught by Lee in order to lower the discharge voltage of plasma generation.
Regarding claim 17, Kim in view of Lee, Koroyasu and Park discloses the active species generator according to claim 1, and Kim further discloses that the dielectric layer is formed of polytetrafluoroethylene (PTFE) (see e.g. P3/Para09 of Kim).

Claim 15 is rejected under 35 USC 103 as being un-patentable over Kim et al. (KR10-1012442B), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532) as applied to claim 1 above, and further in view of Nonomura (US2011/0272098A1)

Regarding claim 15, Kim in view of Lee, Koroyasu and Park teaches the active species generator according to claim 1, and further discloses wherein at least one of the first and second electrode is formed of a conductive material (electrodes are copper, see e.g. P3/Para07 of Kim). However the references do not explicitly disclose that the electrodes are formed of transparent material.
Nonomura discloses a plasma processing apparatus (see e.g. Abstract), wherein the probe electrode 22b (see e.g. Fig. 3) and the shielding electrode 22c (see e.g. Fig. 3) are formed using transparent conductive material such as Indium Tin Oxides (see e.g. Para0031) in order to monitor the plasma discharge state through the transparent electrode 22b (see e.g. Para0031).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode material of modified Kim to have included a transparent conductive electrode of Nonomura in order to monitor the plasma discharge state (see e.g. Para0031).

Claim 18 is rejected under 35 USC 103 as being un-patentable over Kim et al. (KR10-1012442B), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532) as applied to claim 1 above, and further in view of Zemel et al. (US9226790B2)

Regarding claim 18, Kim in view of Lee, Koroyasu and Park discloses the active species generator according to claim 1, wherein a dielectric layer (130, see e.g. Fig. 1 of Zemel discloses a plasma-assisted skin treatment system (see e.g. Title of Zemel), wherein a dielectric layer 2 (see e.g. Fig. 7-9 of Zemel) formed on the bottom, side and upper part of the first electrode (the treatment electrode 1 is covered by a dielectric layer 2, see e.g. col. 11 line18-19 and Fig. 7-9 of Zemel) for facilitating the safe usage of the device as a safety protection (see e.g. col. 3 line 62-63 of Zemel), since the electrode has voltage applied, it is safer to be covered by a dielectric layer when used to a human body.     
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layer Kim in view of Lee, Koroyasu and Park to have included an additional dielectric layer formed on the bottom part and the side parts of the first electrode to cover the electrode as taught by Zemel. In doing so, it functions as a safety protection for facilitating the safe usage of the device (see e.g. col. 3 line 62-63 of Zemel) since the electrode is covered by the dielectric layer. 
Claim 43 is rejected under 35 USC 103 as being un-patentable over Kim et al. (KR10-1012442B), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532) as applied to claim 1 above, and further in view of et al. Dobrynin et al. (US2012/0296265)
Regarding claim 43, Kim in view of Lee, Koroyasu and Park disclose the active species generator of claims 14, however the references do not explicitly disclose the second electrode is an organism. Dobrynin discloses an atmospheric pressure plasma . 

Claims 1 and 14 are rejected under 35 USC 103 as being un-patentable over Stieber et al. (US10265116B2), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532). 
Regarding claim 1, Stieber discloses an active species generator (a flexible cold plasma generator  for skin treatment, see e.g. Title and Abstract of Stieber), comprising:
a first electrode of a conductive metal film (a flexible high-voltage electrode 2, see e.g. Abstract, claim 7 and Fig. 1 of Stieber). 
a second electrode of a ground electrode (a flexible grounded electrode 4, see e.g. claim 1,  Fig. 1 of Stieber), 
a flexible dielectric layer of an insulator (a flexible dielectric layer 3, see e.g. claim 1, Fig. 1 of Stieber) formed between the first electrode 2 and second electrode 4 (see e.g. Fig. 1 of Stieber),
wherein the first and second electrode are electrically connecting to an external power supply (see e.g.  claim 5, Fig. 1 of Stieber) to generate an atmospheric pressure 
However, Stieber does not explicitly teach a plasma resistant functional layer formed between the dielectric layer and the second electrode.
Lee discloses an active species generator (see e.g. Abstract of Lee), comprising: 
a functional layer 3 (see e.g. P8/Para06, Abstract of Lee) formed between a flexible material layer 1 (see e.g. Fig. 6 and P7/Para09 of Lee) and a second electrode (2b, see e.g. Fig.6 of Lee). The functional layer prevents electric shock by plasma irradiation and provides sterilization and air cleaning function as recognized by Lee (see e.g. P9/Para14 of Lee). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layer of Stieber to have included a functional layer of Lee formed between the dielectric layer and the second electrode because the functional layer prevents electric shock by plasma irradiation and provides sterilization and air cleaning function as recognized by Lee (see e.g. P9/Para14 of Lee). 
Stieber in view of Lee does not explicitly disclose the functional layer is plasma resistant. Koroyasu discloses that it is known to have a plasma resistant layer (14) (the inner wall surface of the etching chamber 1 is coated with a resin layer 14 composed of a plasma-resistant polymeric material, see e.g. Fig. 2, Para0047 of Koroyasu) in a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the functional layer of Stieber in view of Lee by coating with plasma resistant material as taught by Koroyasu such that it is a plasma resistant functional layer because this plasma resistant layer prevents chemical changes of other parts of the apparatus from plasma radiation.
The limitation “wherein the functional layer prevents physical or chemical changes in the dielectric layer” is the intended uses of the plasma resistant functional layer. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).
Specifically, Kim in view of Lee and Koroyasu further discloses a plasma resistant layer (14) that is composed of plasma resistant polymeric material (see e.g.Para0047 of Koroyasu), anodized aluminum (see e.g. Para0017 of Koroyasu) and is also coated with silicone resin and/or carbon (see e.g. Para0042, 0047 of Koroyasu), which are same material as the instant application. Therefore, because the materials are same, one would expect the characteristics and functions, such as preventing physical or chemical changes in the dielectric layer, would be same.

Kim in view of Lee and Koroyasu do not explicitly disclose wherein the functional layer is coated with an oxide that generates secondary electrons to reduce discharge voltage. 

    PNG
    media_image3.png
    379
    441
    media_image3.png
    Greyscale

Park discloses a plasma display panel (see e.g. Abstract of Park), wherein magnesium oxide is formed on the electron acceleration layer 141 (which functions as a functional layer, see e.g. P4/Para03 of Park); the layer 141 is further formed on the front dielectric layer 115 (see e.g. P4/Para02 of Park). The magnesium oxide layer reduces damages caused by plasma to the lower layers (see e.g. P4/Para03 of Park).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the functional layer of Kim in view of Lee and Koroyasu to have included a secondary electron emission layer with an oxide of Park to generate more plasma discharge.

Regarding claim 14, Stieber in view of Lee, Koroyasu and Park discloses the active species generator according to claim 1. Stieber further discloses wherein the second electrode is formed of fabric conductive material (metal foil mesh, see e.g. col. 3 line 17-19, Fig. 1 of Stieber).

Claims 24 – 26 and 28 are rejected under 35 USC 103 as being un-patentable over Stieber et al. (US10265116B2), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532) as applied to claim 1 above, and further in view of Lee HY et al. (US2019/0184187A1)
Regarding claim 24, Stieber in view of Lee, Koroyasu and Park discloses the active species generator according to claim 1. Stieber discloses a flexible cold plasma generator for skin treatment (see e.g. Title). However Stieber in view of Lee, Koroyasu and Park do not explicitly disclose that at least one of the second (grounding) electrode, the dielectric layer, and the plasma resistant functional layer includes an effective material.   
Lee HY discloses a plasma treatment apparatus (see e.g. Abstract of Lee HY) that treats a body part (see e.g. Para0005 of Lee HY), comprising a first electrode 1211 (see e.g. Para0171, Fig. 18 of Lee HY), the second electrode 1212 (grounded electrode, see e.g. Para0171, Fig. 18 of Lee HY) and dielectric layer 1101 there-between (see e.g. Para0171, Fig. 18 of Lee HY) and a medicine layer M (see e.g. Para0181, Fig. 18 of Lee HY). The medicine layer M may be applied to a groove 1103 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the functional layer of Stieber in view of Lee, Koroyasu and Park to have included a medicine layer M of Lee HY containing an effective material (e.g., hydrogen peroxide) in order for improving sterilization effects of the plasma (see e.g. Para0156 of Lee HY). The effective material provides antibacterial effect (the hydrogen peroxide is for improving sterilization effect, which is antibacterial effect, see e.g. Para0156 of Lee HY).

Regarding claim 25, Stieber in view of Lee, Koroyasu, Park and Lee HY discloses the active species generator according to claim 24, wherein at least one selected from the second (ground) electrode and the plasma resistant functional layer comprising an effective material (hydrogen peroxide, see e.g. Para0156 of Lee HY). Stieber further discloses the ground electrode is a flexible conductive material (a flexible grounded electrode 4, see e.g. claim 1, Fig. 1 of Stieber).
Regarding claim 26, Stieber in view of Lee, Koroyasu, Park and Lee HY discloses the active species generator according to claim 24, wherein the dielectric 
Regarding claim 28, Kim in view of Lee, Koroyasu, Park and Lee HY discloses the active species generator according to claim 24, wherein the effective material is hydrogen peroxide (see e.g. Para0156 of Lee HY), which is a physiologically active material.
Claim 35 is rejected under 35 USC 103 as being un-patentable over Stieber et al. (US10265116B2), in view of Lee et al. (KR1020150030225), Koroyasu et al. (US2005/0045107A1) and Park et al. (KR100696532) as applied to claim 14 above, and further in view of Subramony (WO2005/044366A2)
Regarding claim 35, Stieber in view of Lee, Koroyasu and Park teach the active species generator according to claim 14, however the reference do not explicitly disclose fine pore-forming structures to form fine pores in the epidermis of an organism. 
Subramony discloses an iontophoresis device for trandermally delivering a vaccine to a patient (see e.g. Abstract of Subramony), the vaccine can be contained in the biocompatible coating on the microprojection member 30 (see e.g. Para0176, Fig. 5 of Subramony), and the iontophoresis device is placed in intimate contact with the patient skin, wherein the microprojections 34 (see e.g. Fig. 5 of Subramony) pierce the skin (see e.g. Para0176 of Subramony). These microprojections 34 preferably have a width and thickness of about 5 to 50 microns and a length preferably less than 250 microns (see e.g. Para0127 of Subramony). Thus, these microprojections 34 meet the limitation of fine pore-forming structures to form fine pores.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second electrode or the functional layer of Stieber in view of Lee, Koroyasu and Park to have included the microprojections 34 of Subramony to pierce the skin for medical treatment.

Response to Arguments
Applicant's arguments, see Remarks page 6 -13 filed on 01/05/2022, with respect to the 35 U.S.C §103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument:
Applicant’s argument mainly focused on claim 1 and included two limitations as following:
“Wherein the functional layer prevents physical or chemical changes in the dielectric layer (which is the original claim 2); and 
Wherein the functional layer is coated with an oxide that generates secondary electrons to reduce discharge voltage (which is the original claim 7).”
Applicant mainly argued as following: 
The flexible dielectric layer 1 is not disposed between the two electrodes 2a and 2b for the art of Lee. Even if the sterilizer of Kim is modified by the teaching of Lee, the claimed structure of the flexible dielectric layer and the plasma resistant functional layer is not disposed between the first electrode and the second electrode (P9/Para1);
Koroyasu merely teaches a plasma resistant layer but does not teach/suggest the claimed structure of the flexible dielectric layer and the plasma resistant 
For the art of Stieber, the flexible insulating material 1 is not disposed between the two electrodes 2 and 4 (P10/Para1 and 2); accordingly, the claimed structure of the flexible dielectric layer and the plasma resistant functional layer is not disposed between the first electrode and the second electrode for Stieber in view of Lee. 
Kim, Lee, Loroyasu and Stieber do not provide proper basis for the claimed function of the functional layer preventing physical or chemical changes in the dielectric layer, because it is uncertain that the plasma resistant layer is disposed to separate the flexible dielectric layer from plasma (P10/Para4). 
The reference must be analogous art to the claimed invention for proper use in an obviousness rejection, and Park is not an analogous prior art to the claimed invention, since Park is directed to a plasma display panel (P11/Para2 and 3).
Park’s functional layer 141 has different purpose with the claimed functional layer of this application (P11/Para3).

Examiner’s Response:
Examiner respectfully disagrees.
As discussed in claim 1, Kim disclosed the flexible dielectric layer 1 is disposed between the two electrodes. Lee was not used to teach this limitation, rather Lee was cited to teach a functional layer formed between the dielectric layer and the second electrode. Thus, Kim in view Lee teaches that the flexible dielectric and 
Koroyasu was used to teach a plasma resistant layer for preventing plasma irradiation as discussed in claim 1, was not to teach the location of a structure. Kim in view of Lee teach that the functional layer and the dielectric layer are disposed between the first electrode and the second electrode. Thus, Kim in view of Lee and Koroyasu together teach the plasma resistant functional layer and the dielectric layer are disposed between the first electrode and the second electrode. This structure is not disclosed by a single art, but the combination of Kim in view of Lee and Koroyasu.
As discussed in claim 1, for Stieber, a flexible dielectric layer of an insulator (a flexible dielectric layer 3) is formed between the first electrode 2 and second electrode 4 (see e.g. Fig. 1 of Stieber). Thus, Stieber in view of Lee and Koroyasu together teach the plasma resistant functional layer and the dielectric layer are disposed between the first electrode and the second electrode.
Koroyasu was used to teach a plasma resistant layer to prevent chemical changes of other parts of the plasma apparatus by plasma irradiation as discussed in claim 1. Since plasma is generated along the first electrode (the high voltage electrode), in order to block plasma away from other parts of the apparatus, it is obvious to dispose the plasma resistant layer to separate the dielectric layer from generated plasma. 
First, Park is on a plasma display panel, which is on plasma application, thus it is same field as this instant application, even though they might be in different any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396.  
Park teaches that magnesium oxide can generate secondary electrons in a plasma display panel, while there is a need to generate secondary electrons in a plasma generator. Thus it is obvious to use the disclosure of Park to modify the plasma generator to improve performances.
Park was cited to teach magnesium oxide (the secondary electron emission layer 116) is formed on a functional layer (the electron acceleration layer 141 of Park is functioning as a functional layer and is further formed on the front dielectric layer 115, see e.g. P4/Para02/03 of Park). Park is not used for modifying the functional layer, while Lee teaches the functional layer. The functional layer 141 of Park is not used in this rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H./Examiner, Art Unit 1795         
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795